DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Claims 1-7 are pending and presented for examination. Claims 1, 2 and 5 were amended via the instant amendment dated 2 December 2020 which is acknowledged and entered.

Response to Arguments
Applicant’s remarks dated 2 December 2020 (hereinafter, “Remarks at __”) is acknowledged and entered.
It is initially noted that applicants are correct that they can show possession of “at least 2 times”, however this is still not present in the priority documents as such claim 2 has an effective US filing date of 13 March 2019.

No claim objection was raised with respect to “2 times or more compared to an undrawn yarn” as Applicants allege on Remarks at 3. However, Applicants should amend the Specification to recite “at least 2 times” as while it is in the Disclosure as originally filed as it is claimed, it is not stated in the Specification. While values of at least 2.06 are as shown in “Table 1” & “Table 2”, that is not the same as “at least 2”.

The rejection of claims 1-3 and 5-7 over Lashmore is updated below to reflect the instant amendment.
after the spinning process . . . The differences in the production steps of Lashmore et al. result in a difference in the residual state of the surfactant (i.e., bile salt). Accordingly, the method of forming the drawn yarn of Lashmore et al. results in a different structure than the drawn yarn defined by the pending claims” (Id., emphasis original). This is immaterial as there is an increase in electrical conductivity, Young’s Modulus, and breaking (tensile) strength (see generally Lashmore at “Example II” and [0009], while these results are for SDS, bile salts are considered as an equivalent surfactant so similar properties would be expected by one having ordinary skill in the art). Furthermore, while Lashmore discloses 500% stretch in “Example II”, there is a general disclosure of 30% (Lashmore at [0032]) and 5-500% (Lashmore at [0037]).

 The rejection of claims 1-6 under 35 U.S.C. 103 over Jee in view of Lashmore is MAINTAINED and updated below to reflect the instant amendment.
The initial traversal is that Jee discloses that “the MWCNT/SDS dispersion was injected into the center of a vertically aligned glass pipe along with an aqueous solution of polyvinyl alcohol” (Remarks at 4). While “organic solvent” is required by the claim, it is a product-by-process limitation as discussed infra.
The second traversal is that Jee discloses “about 40% PVA . . . . a very low electrical conductivity (41 S/cm)” (Remarks at 4). This is not persuasive as Jee utilizes different surfactant (SDS versus bile salt). 
Lastly, the traversal states that “there would have been no credible reason for a person of ordinary skill in the art to even turn to the method of Lashmore et al and then specifically select sodium cholate (a bile salt) as a substitute for the SDS in Jee et al in view of the substantially different production methods disclosed in Jee et al. and Lashmore et al.”. However, the spinning methods are not disparate, Lashmore is silent as to the spinning whereas Jee does it in an aqueous bath and does not suggest an intermediate drying step which would in theory result in removal of residual bile salt (stated differently, absent a showing of drying residual bile salt would be expected by one of ordinary skill in the art). Bile salt is utilized in place of SDS as it is an art recognized equivalent.
It is also noted that Applicants make additional arguments in as much as that at 15-17% drawing the conductivity is 7345 S/cm and that at 500% in Lashmore is 6250 S/cm (Remarks at 7). 15-17% is not commensurate in scope with the instant claims, and nor is this value claimed, claim 5 only requires 2500-600,000 S/cm.

Claim Rejections - 35 USC §§ 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or in the alternative under 35 U.S.C. 103 as being unpatentable over Lashmore.
Regarding claims 1, 2, 5 and 7, Lashmore discloses a drawn yarn at 30% (Lashmore at [0032] and 5-500%, [0009] the latter of which overlaps that range instantly claimed such that a prima facie case of obviousness exists, see MPEP 2144.05) comprising SWCNTs and sodium cholate (bile salt; Lashmore at “Abstract”) wherein the drawn yarn has an electrical conductivity of 4x difference (“Table 3”). While this claim 2.
While claim 1 further requires “is formed by a process in which a dispersion comprising carbon nanotubes and a bile salt is discharged into a coagulation bath comprising an organic solvent”, this however is a product-by-process limitation and as such it is examined on the merits of the product not how it is made. While the product is claimed as dependent upon the process made, there is nothing to suggest that the instant product would have different properties, structure or aspects than that in the prior art, absent evidence to the contrary. Accordingly, at minimal one of ordinary skill in the art would find it obvious that prior art product and the instant product would have the same product aspects as that instantly claimed. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) also MPEP 2113, et seq. As shown supra the product is known. In the instant case, it is unclear what 
As to claim 3, 800 MPa (“Table 3”).
As to claim 6, 30 GPa ([0019]).

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Jee in view of Lashmore.
Regarding claim 1, Jee discloses a drawn MWCNT yarn which is drawn at a rate of 30% (Jee at 651 R col). While Jee recites that the yarn is formed by a process in which CNTs and a surfactant is discharged into a coagulation bath comprising an aqueous solvent, this is immaterial to process limitation in the product of claim 1 as it is a product-by-process limitation (See supra in Lashmore).
However, Jee discloses usage of SDS as a surfactant, not a bile salt (Jee at 651 R col).
Lashmore in a method of making a composite fiber of MWCNTs discloses of sodium cholate as a lubricating and surfactant (Lashmore at “Table 2).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Jee in view of substitution of the sodium cholate of Lashmore as they are used for the same purpose (See MPEP 2144.05). Furthermore, the teaching or suggested motivation in doing so being the ease of dispersion for stretching (Lashmore at “Abstract”).
As to claims 2 & 3, the breaking strength is double (Jee at “Figure 8“) and the strength is 1.6 GPa (Id., 0.8 GPa unstretched).
With respect to claim 4, the G band at 0 degrees over 90 degrees is larger than 6 (Jee at “Figure 11”).
supra supports an inherent case for a conductivity of 6250 S/cm.
Concerning claim 6, the Young’s modulus is 15 GPa (Jee at “Figure 8”).

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jee in view of “Direct Filament Formation of Biological Carbon Nanotube Suspensions” to Abe et al. (hereinafter, “Abe at __”).
Regarding claim 1, Jee discloses a drawn MWCNT yarn which is drawn at a rate of 30% (Jee at 651 R col). While Jee recites that the yarn is formed by a process in which CNTs and a surfactant is discharged into a coagulation bath comprising an aqueous solvent, this is immaterial to process limitation in the product of claim 1 as it is a product-by-process limitation (See supra in Lashmore).
However, Jee discloses usage of SDS as a surfactant, not a bile salt (Jee at 651 R col).
	Abe in a method of forming CNT filaments discloses usage of sodium deoxycholate (a bile salt, Abe at “Abstract”).
	Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to add the bile salt of Abe to the product of Jee. The teaching or suggested motivation in doing so being an increase in yield stress (Abe at 000133 L col).
As to claims 2 & 3, the breaking strength is double (Jee at “Figure 8“) and the strength is 1.6 GPa (Id., 0.8 GPa unstretched).
With respect to claim 4, the G band at 0 degrees over 90 degrees is larger than 6 (Jee at “Figure 11”).
The rejection of claim 5 from Lashmore is hereby incorporated by reference in its entirety with respect to the electric conductivity of the yarn from Jee in view of Abe would be expected by one of ordinary skill in the art absent evidence to the contrary vis a vis the discussion of Lashmore.

Turning to claim 7, Abe discloses SWCNT can be utilized (Abe at 00132 L col).

Conclusion
Claims 1-7 are finally rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848.  The examiner can normally be reached on Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


RICHARD M. RUMP
Primary Examiner
Art Unit 1736



/RICHARD M RUMP/Primary Examiner, Art Unit 1796